Title: To James Madison from Robert R. Livingston, 24 December 1806
From: Livingston, Robert R.
To: Madison, James



Dear Sir
ClerMont 24th. Decr. 1806.

I have recd. so many letters from Mr. Mitchel soliciting my interest with you in relation to his question on the consulate at Havre, for which two commissions exist that I can not but beg the favor of you to procure the presidents determination.  If Mr. Barnets commission supercedes that of Mr. Mitchel I presume that he might be otherwise provided for, as he is realy an attentive & good officer.  At all events the presidents decision will save me any further solicitation on the subject.  For tho I have assured Mitchel repeatedly that I have no interest in the appointment of officers, & that I do not take the liberty to recommend any of my friends to the presidents attention, I have not been able to induce him to give credit to my assertions, & he continues by every opportunity to press me upon the subject.
I have heard nothing from the secretary of the treasury on the subject of my accounts, which I had hoped would have met with no difficulty, as no money has passed thro’ my hands but my own & my secretaries salary, & the contingent expences of the office.  What I stand charged with on account of the commercial agents, I have no more to do with than the auditor has with the accounts he passes.  I examined them & gave them the orders for the money agreeably to your direction, & presumed, that the bankers would open accounts with them in stead of charging me.  If their accounts are erroneous the treasury will correct the errors in their settlement with them where they must finally pass their accounts.
By Mr. Delessarts bill which I left in the treasury, the purpose for which every order was given is particularly specified.  Mr. Delessart was the Cashier of our Bankers specially assigned by them to receive & pay my orders,  his act is of course theirs.
The new coalition has, as I expected, met the fate of those that preceeded it, & will probably terminate in the enlargment of the boundaries of Holland, & the re establishment of the Kingdom of Poland in favor of Jerome, or in other words, France will be compleatly mistress of Europe.  Whatever may be the temporary success of Britain she must ultimatly fall.  Nothing short of this will satisfy the ambition & resentment of the french Emperour, nor do I think with all the ports in Europe in his possession, & sixty millions of men at his command, the task will be very difficult.  I greatly regret that he is in some sort the arbiter of our differences with Spain, which I fear will meet with difficulties proportioned to his increase of power, unless means are used to interest his pride & passions in our favor, or the good will of those in whom he confides.  The negotiations will require very delicate managment, & the rather as we are at the same time negotiating with his mortal enemy.  Should we relinquish to them any of the rights we claim by treaty with him, or which he has declared due to Neutral nations he will probably take umbrage at it, & if, as is not improbable, we should have any enemies at court they will not fail to inflame his resentment.  I have always differed in opinion from those who think the money we can afford to give to the french governmt. all powerful at the court of St. Cloud.  The wealth & resources of the nation are such that a few millions more or less are, not very important there, & stand for nothing, when put in competition with the wim or will of the monarch.  His pride as I have said must be flattered, he must believe our government & our ministers his friends & the friends of his family.  Those about him must be gained in short, there is at present no court, where so much personal skill, & address will be required  You know this was long since my sentiment, when I pressed you to take my place.  The rank & standing in society & the opinions that had been uniformly entertained of your friendly disposition toward France would have given an impression yr. prudence, abilities & address would not have failed to confirm.  They are intimately acquainted with the private & political character of every man of any note among us.  Many of them have been in America & have either been neglected or kindly treated by most of us.  The french character is both gratful, & resentful, and I found that I could rely with confidence upon the friendship of those to whom I had been civil in their exile.
A compliment by a special messenger upon his elevation, & that of his family, & an embassy to the new created kings, would do more than our two millions  But unhappily, such is the state of our government & our parties, that the president has it not in his power to do all that his judgment might dictate, & we are from this circumstance deprived of advantages which other nations enjoy in the conduct of our negotiations.  Had a pot de vin been given on the acquisition of Louisiana, the expectation of a 2d. would have smoothed the way to the acquisition of Florida.  But these things are difficult if not impossible in our government, & must therefore be counterballanced by the superior address of a minister.  I make no appology my dear Sir for writing thus freely to you.  Besides the general interest, I feel a particular one in the success of our affairs with Spain.  Should they terminate unhappily, as I am considered as one of the presidents principal agents in obtaining that country, I shall also be a sharer with him & you, in the blame that is always attatched to every measure, which, however good in itself, turns out unfortunatly.  I have also thought it the more necessary to give you my sentiments, as I fear, from a question you asked me, that attempts have been made to give you improper impressions of the court of France by people totally ignorant of it.  You asked me "whether it was true that the Americans were disliked there, & particularly by Mr. Tallerand?"  I am persuaded that this idea was suggested by those who had it from a man who is not only ignorant of every thing, & of every public character in France, who hates the nation because from his bankruptcy, the means he uses to cover his property from his creditors, & his violent Jacobinism he is dispised by them.  Unfortunatly this man has too much influence with the young virginians, who have with very few exceptions on their arrival at Paris been courted by him, & prejudiced against their minister, & instead of cultivating the society they would have found at his hotel, composed of the most distinguished people of Europe have been led to associate with a few malcontents of no consideration, at the house of this man, And from such men, they have frequently taken their ideas of France, & the French court.  I have had occasion to assure you that as a nation we stood high in France, that the presidents character which was not understood on my arrival, was not only respected by the nation, but by the Emperor personally before I had been long at Paris.  Of this if I remember rightly I afforded you some evidences in my public letters.  As to myself it was impossible to shew their respect to a government thro’ its minister, more pointedly than they shewed it thro’ me, which they even continued to me after I had quitted the place.  They assured me that while I continued at Paris I should be received at the Coronation, & at all public ceremonies upon the footing of a minister.  Mr. Tallerand wrote such circular Letters to the prefects, & Ambassadours as assured me on my whole rout thro’ Italy the highest marks of distinction at every place thro’ which I travelled.  I am not vain enough to attribute this to any other cause than respect to our government, & the knowledge of my being the personal friend of the president.  Some attention is due to what I wrote you on this subject, as I have had advantages in knowing the court which it will be difficult, for any other, tho possessed of very superior dicernment to gain.  1st.  Many of the people in favor had been my friends in America.  2d.  The court was not mounted so high as it now is which enabled me to approach the family more nearly than any man can do, who is now to make his court to them.  3d.  The little marks of attention which these circumstances enabled me to shew them were well received particularly my first note to Joseph, The offer of my house in NewYork to Mme. le Clerk & the arrangments I had made for her reception there together with those notes which drew upon me the resentment of England  These little circumstances were considered as marks of personal attatchment to the family, & the nation, & established a kind of friendship between us, of which I endeavoured to avail myself for public purposes.  The abuse in the british papers, as well as the attacks of british partisans in our papers were very useful to me, since they very naturally supposed it the result of my preference for France.  What idea your present Ministers have formed of the court I do not know.  Some pains was taken to give Genl. Armstrong prejudices against it on his first arrival.  And I found that stories that had been told four years before, when we certainly were not in favor were repeated to him as things of modern date.  I presume however that long before this he has formed a just idea of the court, & of his informers.
I am however greatly mistaken if the same man who first created the differences between Sumpter & me; while he pretended friendship for both & who afterwards endeavoured to fill Mr. Monroe with suspicions & jealousies, will not contrive to make some coolness between him & Mr. Bowdoin.  But perhaps I alarm myself too much.  I think the friendship of France essential to our happiness, & perhaps to our security, & I wish every measure consistent with our own honor to be taken to secure it.  Should we stand as well there at present, as we have done, & our affairs be in a favorable train (for I pretend to have no particular knowledge of them) I shall sincerely rejoice & should only beg your pardon for having troubled you wh. a very long letter which my anxiety alone has dictated.  Be pleased to present my respectful comps. to Mrs. Madison & her amiable sister, & believe me to be Dear Sir With the highest essteem Your Most Obt. Hum. Sert

Rob R. Livingston

